Title: 11th.
From: Adams, John Quincy
To: 


       I went down this morning to the president to know the determination of the Corporation with respect to a private Commencement; and was told that the petition of the Class was rejected: because they supposed that if public Commencements were lain aside, there would be no stimulus to study among the scholars: and they are afraid, that by granting our petition, they might establish a precedent which the following Classes, would take advantage of, and claim as a right, what we only request as a favour. Another reason which Mr. Willard said, had weight, although the gentlemen did not choose to avow it publicly, was their fear of offending the future governor by depriving him of that opportunity to show himself in splendor and magnificence.
       I walked down to Boston with Forbes. The weather was very fine. Dined at Dr. Welch’s, and soon after dinner set off, for Braintree: drank tea at My Uncle Adams’s, and got home, at about 7 in the evening.
      